UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6300


JEAN BERNARD GERMAIN,

                Plaintiff - Appellant,

          v.

RICHARD MILLER, Acting Warden; WILLIAM BOHRER, Security Chief;
THOMAS SAWYER, HU 2 Manager; WALTER ISER, JR., HU 1 Sergeant,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Senior District Judge.
(1:15-cv-00349-JFM)


Submitted:   June 30, 2016                 Decided:   September 8, 2016


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jean Bernard Germain, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jean    Bernard    Germain   appeals      a   district   court’s   order

granting summary judgment to the Defendants and dismissing his 42

U.S.C. § 1983 (2012) complaint.          We have reviewed the record and

affirm for the reasons cited by the district court.               Germain v.

Miller, No. 1:15-cv-00349-JFM (D. Md. Feb. 29, 2016).                We have

considered Germain’s claims that the district court abused its

discretion    denying   his   motions    for   discovery,     appointment   of

counsel, and recusal and find the claims to be without merit.               We

deny Germain’s motion for a stay.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                     2